DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9 would be allowable if rewritten or amended to overcome the objections set forth in this Office action.
 Claim 1 recites, inter alia, second end of the first energy storage element is separately coupled to a first end of the third switch element and a first end of the fourth switch element, a second end of the second switch element is coupled to  a second external connection end of the power conversion circuit, a second end of the fourth switch element is coupled to the second external connection end, a second end of the third switch element is grounded, a first end of the fifth switch element is coupled to the first external connection end, a second end of the fifth switch element is separately coupled to a first end of the second energy storage element and a first end of the sixth switch element, a second end of the second energy storage element is coupled to the second external connection end, and a second end of the sixth switch element is grounded. The above limitation is not disclosed, taught, or suggested in the art of record, nor would it have been obvious to one of ordinary skill in the art to modify the art of record to meet the above limitation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL BERHANU whose telephone number is (571)272-8430. The examiner can normally be reached M_F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on Drew.Dunn@uspto.gov. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL BERHANU/Primary Examiner, Art Unit 2859